Case 1:19-cv-00210-WFK-JO Document 36 Filed 10/06/20 Page 1 of 2 PageID #: 114

                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
                                                      271 Cadman Plaza East
                                                      Brooklyn, New York 11201

                                                      October 6, 2020
By ECF

Honorable James Orenstein
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Ramrattan v. DeJoy, et al., No. 19-CV-00210 (WFK) (JO)

Dear Judge Orenstein:

        This Office represents Defendants Louis DeJoy, Postmaster General, and the United
States Postal Service (collectively, “Defendants”), in the above-referenced employment action.
The parties jointly request a referral of this case to the EDNY’s Court-annexed mediation
program, and, in the event mediation is unsuccessful, a thirty-day extension of the period for
conducting discovery following the completion of mediation.

        On Monday, October 5, 2020, Plaintiff notified the undersigned Assistant that he had sent
an email to Your Honor ex parte on Friday, October 2, 2020 in connection with his numerous,
unsuccessful attempts to retain an attorney to represent him in this matter. Plaintiff states that he
has diligently contacted more than 30 attorneys, and spent more than $1000 in consultation fees
in his attempt to retain an attorney, after his prior attorney was disbarred. Plaintiff also
expressed an interest in exploring mediation.

         The parties have conferred and jointly request a referral of this case to the EDNY’s
Court-annexed mediation program, in an attempt to resolve this case without the need for further
litigation.

       To date, the parties have exchanged written discovery. The government has attempted
numerous times to schedule Plaintiff’s deposition. Plaintiff, however, has not made himself
available for his deposition because he does not feel comfortable attending his deposition
without an attorney. The Court previously ordered the parties to complete discovery by Friday,
October 9, 2020 (Dkt. No. 35). In the event the parties are unable to resolve this case, the parties
request a 30-day extension of time to complete discovery after the parties have concluded the
mediation.
Case 1:19-cv-00210-WFK-JO Document 36 Filed 10/06/20 Page 2 of 2 PageID #: 115




       In light of the request to refer this case to mediation, the parties further request an
adjournment of the pre-trial/settlement conference previously scheduled for October 22, 2020.

                                                    Respectfully submitted,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                            By:     s/ James R. Cho
                                                    JAMES R. CHO
                                                    Assistant U.S. Attorney
                                                    (718) 254-6519
                                                    james.cho@usdoj.gov

cc:    Rabbideo Ramrattan (by email)
       120-17 107th Avenue
       Richmond Hill, New York 11419-2809
       rabbideoramrattan@gmail.com




                                               2
